Exhibit 21 THE LACLEDE GROUP, INC. AND SUBSIDIARIES SUBSIDIARIES OF THE REGISTRANT Subsidiaries of The Laclede Group, Inc. (Parent) Percent of Voting Stock Owned Laclede Gas Company 100% Laclede Pipeline Company 100% Laclede Investment LLC* 100% Laclede Development Company** 100% Laclede Insurance Risk Services, Inc. 100% *Subsidiary Company of Laclede Investment LLC Laclede Energy Resources, Inc. 100% Subsidiary Companies of Laclede Energy Resources, Inc. Laclede Gas Family Services, Inc. 100% LER Storage Services, Inc. 100% **Subsidiary Companies of Laclede Development Company Laclede Venture Corp. 100% Laclede Oil Services, LLC 100% All of the above corporations have been organized under the laws of the State of Missouri except Laclede Insurance Risk Services, Inc., which is organized under the laws of the State of South Carolina.
